Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.
 
Claims 1, 6 and 10 are pending.
Claims 2-5, 7-9 and 11-13 are cancelled.
Claim 1 is currently amended.
Claims 1, 6 and 10 as filed on September 13, 2022 are pending and under consideration to the extent of the elected species, e.g., the species of organic UV protection agent is “butyl methoxydibenzoylmethane,” the species of thickening agent is “polyvinyl pyrrolidone,” the species of silicone elastomer is “dimethicone / vinyl dimethicone crosspolymer,” and the species of oil is “dibutyl adipate”.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 102 by Patel are withdrawn and are re-applied under 35 USC 103.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities:  “ethylhexyI palmitate” in the oil wherein clause should presumably recite “ethylhexyl palmitate”.  Appropriate correction is required.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (WO 2018/209163, published November 15, 2018, of record) as evidenced by Dow Technical Data Sheet “DOWSIL™ 9701 Cosmetic Powder,” accessed 2021, of record.
Patel is applied herewith on the broader recitation of the claims in an effort to expedite prosecution

	Patel teach alcohol gel formulations comprising one or more film forming agents and exemplify a formulation comprising (title; abstract; paragraph [0072], Table 2; claims):

    PNG
    media_image1.png
    649
    446
    media_image1.png
    Greyscale

SD alcohol 40-B is ethanol as described in paragraph [0017].  Ethanol is an alcohol which may be present in the gel formulation in amounts from about 25 to 90 wt% (paragraph [0017]; claims 1-3).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
Butyl methoxydibenzoylmethane is the elected organic UV protection agent and at least homosalate, octocrylene and ethylhexyl salicylate are also organic UV protection agents as described in paragraph [0042], as required by instant claim 6.  The gel formulation comprises an amount of sunscreen active consistent with FDA guidance and an amount sufficient to provide the requisite SPF (paragraphs [0042]-[0043]; claims 15-17).  The sunscreen gel of Table 2 as reproduced supra has an SPF of 30 (paragraph [0072]).
Dicaprylyl ether is an emollient oil as described in paragraph [0015] and is a non-elected species of oil recited in instant claim 1 as currently amended.  The gel formulation may comprise about 1 to 10 wt% dicaprylyl ether (paragraph [0015]; claim 6).  
Ethylhexyl isononanoate is an emollient oil as described in paragraph [0014].  The gel formulation may comprise about 1 to 10 wt% ethylhexyl isononanoate (paragraph [0014]; claim 5).
Polyvinylpyrrolidone (PVP) is the elected thickening agent and at least acrylates / C12-22 alkyl methacrylate copolymer (acrylate copolymer) is also a thickening agent as described in paragraph [0020].  The gel formulation may comprise about 1 to 5 wt% PVP; PVP is a thickener / gellant (paragraph [0023]).  The gel formulation may comprise about 0.1 to 1 wt% acrylates / C12-22 alkyl methacrylate copolymer; this copolymer effectively thickens the oil phase by creating a large hydrophobic network (paragraph [0020]).
Dimethicone / vinyl dimethicone crosspolymer is the elected silicone elastomer.  Patel teach the dimethicone / vinyl dimethicone crosspolymer is commercially available as Dow Corning 9701 Cosmetic Powder (paragraph [0016]).  As evidenced by Dow, DC 9701 has an average particle size of 1 to 10 microns, as required by instant claim 10.  The gel formulation may comprise about 1 to 5 wt% of the dimethicone / vinyl dimethicone crosspolymer (paragraph [0016]).  
Patel do not specifically teach or exemplify an embodiment of gel formulation comprising all of the ingredients as instantly claimed in amounts falling entirely within the ranges as required by claims 1, 6 and 10.  Therefore, anticipation cannot be found.  However, Patel specifically teach and exemplify an embodiment of a gel formulation comprising all of the ingredients as instantly claimed and the broader teachings of Patel embrace amounts of these ingredients which overlap the ranges as required by claim 1.  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gel formulations of Patel inclusive of the gel formulation of Table 2 as reproduced supra to comprise amounts of dicaprylyl ether from about 1 to 10 wt%, amounts of ethylhexyl isononanoate from about 1 to 10 wt% and amounts of dimethicone / vinyl dimethicone crosspolymer from about 1 to 5 wt% because such embodiments of gel formulation are expressly contemplated by Patel.  
Regarding the viscosity 30,000 to 100,000 cP of the gel formulations, Patel do not expressly teach the viscosity of the gel formulations.  However, because Patel render obvious gel formulations as instantly claimed, comprising the same ingredients as instantly claimed present in amounts which overlap the amounts as instantly claimed, the gel formulations of Patel must also possess viscosities as instantly claimed because a chemical composition and its properties are inseparable.  

Claims 1, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (WO 2018/209163, published November 15, 2018, of record) as evidenced by Dow Technical Data Sheet “DOWSIL™ 9701 Cosmetic Powder,” accessed 2021, of record, as applied to claims 1, 6 and 10 above, and further in view of Britze (US 2015/0202131, published July 23, 2015, of record).
Patel is applied herewith on the elected embodiment

	The teachings of Patel have been described supra.
Patel further teach in paragraph [0028] that dicaprylyl ether is a species of emollient.  Other suitable emollients include inter alia benzoates of C12-C15 alcohols (paragraph [0029]).
While Patel render obvious gel formulations comprising amounts of “oil” as generically recited in claim 1 and Patel render obvious gel formulations comprising the oil “dicaprylyl ether” as alternately recited in claim 1, Patel do not teach the gel formulations comprise dibutyl adipate as elected.
	This deficiency is made up for in the teachings of Britze.
	Britze teaches sunscreen compositions comprising esters which may serve as an emollient or co-solvent (title; abstract; paragraph [0047]; claims).  The ester may be present in an amount less than 15 wt% and may be selected from the group consisting of ethylhexyl benzoate, dibutyl adipate, neopentyl glycol dicaprylate/dicaprate or/and C12-C15 alkyl benzoate (paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sunscreen emollients taught by Britze inclusive of dibutyl adipate with the sunscreen emollients taught by Patel because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.

Claims 1, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (WO 2018/209163, published November 15, 2018, of record) as evidenced by Dow Technical Data Sheet “DOWSIL™ 9701 Cosmetic Powder,” accessed 2021, of record, as applied to claims 1, 6 and 10 above, and further in view of Britze (US 2015/0202131, published July 23, 2015, of record) and Friedman (US 2015/0202145, published July 23, 2015, of record).
Patel is applied herewith on the elected embodiment and is applied using an alternate rationale to the inherency rationale advanced supra to meet the viscosity limitation of claim 1

	The teachings of Patel have been described supra.  
While Patel render obvious gel formulations comprising amounts of  “oil” as generically recited in claim 1 and Patel render obvious gel formulations comprising the oil “dicaprylyl ether” as alternately recited in claim 1, Patel do not teach the gel formulations comprise dibutyl adipate as elected.
While Patel render obvious gel formulations as instantly claimed, Patel do not specifically teach the gels have a viscosity of 30,000 to 100,000 cP as recited in claim 1.
	These deficiencies are made up for in the teachings of Britze and Friedman.
	Britze teaches sunscreen compositions comprising ester (oils) which may serve as an emollient or co-solvent (title; abstract; paragraph [0047]; claims).  The ester may be present in an amount less than 15 wt% and may be selected from the group consisting of ethylhexyl benzoate, dibutyl adipate, neopentyl glycol dicaprylate/dicaprate or/and C12-C15 alkyl benzoate (paragraph [0047]).
	Friedman teaches sunscreen compositions which may be formulated as inter alia a gel and which have a viscosity of about 40,000 to 130,000 cps (title; abstract; paragraphs [0020], [0022]; claims).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sunscreen emollients taught by Britze inclusive of dibutyl adipate with the sunscreen emollients taught by Patel because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
	Regarding the viscosity recited in claim 1, additionally or/and alternatively to the inherency rationale advanced supra, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gel formulations of Patel or/and the gel formulations of Patel in view of Britze to have a viscosity of about 40,000 to 130,000 cps as taught by Friedman because this viscosity range is suitable for sunscreen compositions which may be in the form of a gel.  There would be a reasonable expectation of success because Patel do not delimit the viscosity of any of the gels.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s rehashed arguments at pages 7-8 of the Remarks drawn to the instantly claimed viscosity limitation remains unpersuasive because as set forth in the rejections of record viscosity is a physical property which must be present in the prior art because Patel is already in possession of gel formulations characterized by the compositions as instantly claimed.  The viscosity is also a physical property which is prima facie obvious in view of Friedman because a gel as disclosed by Patel is a term of art.  See also Hwang et al. (US 2013/0309182) which discloses a viscosity of 10,000 to 90,000 cP as “viscous enough to function effectively as a sunscreen” (e.g., abstract).  
Therefore, the rejections over Patel are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hwang et al. (US 2013/0309182) teach viscous alcohol-containing sunscreen compositions having a viscosity of 10,000 to 90,000 cP (title; abstract; paragraphs [0011], [0021]; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633